DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “1152”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1154”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation “the electric contact” in line 3 and line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 is depending on claim 2. Therefore, also is rejected.



Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 line 2 recites: “the first and second contact” should be --the first and second electric contact--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2; 4-9; and 14 are as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamoun et al. (US 10251423).
As per claim 1: Mamoun discloses a vaporization device 100 (as shown in figs. 1A-B), comprising: a first portion 102 comprising: a first body defining a first interior volume (see fig. 4C; wherein the first portion 102 housed the separate cartridge chambers); a first half of a split-pod 260/265 and a second half of a split-pod 250/255 formed in the first interior volume (as shown in fig. 4C), the first half the pod 260/265 configured to hold a nicotine-containing liquid and the second half of the split-pod 250/255 configured to hold a non-nicotine-containing liquid (see Col. 1 lines 34-40; wherein a multi-chamber cartridge or multiple cartridges to multiple vapors nicotine based and nicotine-free, either of which could include flavorants or without flavorants); an opening 294 (as shown in fig. 4D) formed in the first body, the opening 294 separating the first half of the split- pod 260/265 from the second half of the split-pod 250/255; a first heating apparatus 280 dedicated to the first half of the split-pod 260/265; a first temperature sensor (as emphasized next with 2nd temperature sensor) dedicated to the first half of the split-pod; a second heating 285 apparatus dedicated to the second half of the split-pod 250/255; and a second temperature sensor dedicated to the second half of the split-pod 250/255 (wherein a Pulse Width Modulation output signal configured to individually meter electrical power delivered to the first heater, the second heater, or both; control a first temperature of the first heater and/or coil or foil heater circuit thereof, a second temperature the second heater and/or coil or foil heater circuit thereof)(and see Col. 49, line 1-7; and 49-52); and a second portion 101 selectively coupled with the first portion 102, the second portion, comprising: a second body defining a second interior volume (see fig. 1C, 2B; wherein the 2nd portion is housed the power source etc.); and a computing system 113/117 disposed within the second interior volume (see fig. 1C; 3C), wherein the computing system 113/117 is configured to vary an amount of current supplied to the first heating apparatus 280 and the second heating apparatus 285 (Col. 44, line 39-45).

	As per claims 2; 4-9; 14: Mamoun discloses the vaporization device 100, wherein the first heating apparatus 280 comprises: a first electric contact configured to receive current from the computing system; and a heating coil supported by the electric contact, the heating coil configured to vaporize the nicotine-containing liquid in the first half of the split-pod; and wherein the second heating apparatus comprises: a second electric contact configured to receive current from the computing system; and a heating coil supported by the electric contact, the heating coil configured to vaporize the non-nicotine-containing liquid in the second half of the split-pod (see Col. 16; wherein a first control circuit coupled to the first heater, a second control circuit coupled to the second heater and a first vaporization chamber, wherein the first wick is configured to draw the first liquid substance in proximity to or in contact with the first heater, wherein the second wick is configured to draw the second liquid substance in proximity to or in contact with the second heater, and wherein the first heater and second heater are in fluid communication with the first vaporization chamber, wherein the first control circuit and the second control circuit are part of the digital processing device, and wherein the digital processing device is configured to modulate the amount of the first liquid substance drawn by the first wick to the first heater using the first control circuit and to modulate the amount of the second liquid substance drawn by the second wick to the second heater using the second control circuit. The first heater may comprise a first heater coil configured to heat the first liquid substance in the first wick to vaporize the first liquid substance. The second heater may comprise a second heater coil configured to heat the second liquid substance in the second wick to vaporize the second liquid substance. The first heater may comprise a first foil heater circuit configured to heat the first liquid substance in the first wick (alternatively called a first wicking surface) to vaporize the first liquid substance. The second heater may comprise a second foil heater circuit configured to heat the second liquid substance in the second wick (alternatively called a second wicking surface) to vaporize the second liquid substance); and wherein a mixing chamber defined within the first interior volume, the mixing chamber configured to receive a first vapor formed from the nicotine-containing substance and a second vapor formed from a non-nicotine-containing substance (see Col. 16; wherein a vaporizer housing comprising a first cartridge comprising the first cartridge chamber, a second cartridge comprising the second cartridge chamber); and wherein the opening 294 is in fluid communication with the mixing chamber (as shown in fig. 4E); and wherein the computer system comprises: a printed circuit board 117; and a power source 114 (as shown in fig. 3C); and wherein the PCB 117 comprises: a microcontroller in selective communication with a client computing device (see Col. 16; wherein the printed circuit assembly further comprises a microprocessor, an electronic communication system for communicating with other electronic devices, and an antenna) the microcontroller storing dosage instructions for a smoking cessation plan stored thereon (as emphasize in Col. 16); and power control circuitry in communication with the microcontroller, the power control circuity configured to vary currents provided to each of the first heating apparatus and the second heating apparatus and the second heating apparatus in accordance with the dosage instruction (see Col. 16; wherein the energy control circuit is configured to produce either a simple pulse or a Pulse Width Modulation output signal configured to: individually meter electrical power delivered to the first heater, the second heater, or both; control a first temperature of the first heater and/or a first coil or foil heater circuit thereof, a second temperature the second heater and/or a second coil or foil heater circuit thereof, or a combination thereof; and control a first rate of production of the first vapor, a second rate of production of the second vapor, or a third rate of production of the third vapor.); and wherein one or more air passages are formed between the first portion 102 and the second portion 101 when the first portion 102 and the second portion 101 are in selective communication, the one or more air passages in fluid communication with the opening 294 formed in the first portion 102 (see fig. 3A); and wherein the first and second temperature sensors are thermistors (as emphasized, wherein a Pulse Width Modulation output signal configured to individually meter electrical power delivered to the first heater, the second heater, or both; control a first temperature of the first heater and/or coil or foil heater circuit thereof, a second temperature the second heater and/or coil or foil heater circuit thereof).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Mamoun et al. (US 10251423) in view of Atkins et al. (US 2019/0124982).
	As per claim 3: Mamoun discloses the vaporization device 100. However, Mamoun does not explicitly disclose wherein the first portion may further include: 4849-7289-3588, v. 4Atty. Dkt. 14473.1000a first divider wall separating the first heating apparatus from the first half of the split-pod; and a second divider wall separating the second heating apparatus from the second half of the split-pod.
	Atkins discloses wherein the first portion may further includes: a first divider wall separating the first heating apparatus from the first half of the split-pod; and a second divider wall separating the second heating apparatus from the second half of the split-pod (see attached from fig. 10) to further provide the separation between pods and to separate the heater from directly contact with the liquid/substance/material.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporization device taught by Mamoun such that it would have a first divider wall separating the first heating apparatus from the first half of the split-pod; and a second divider wall separating the second heating apparatus from the second half of the split-pod as taught by Atkins to further provide the separation between pods/chambers/cavities and to separate the heater from directly heat the whole pod at one.

    PNG
    media_image1.png
    432
    412
    media_image1.png
    Greyscale

Claims 10-13; 16-17 are  as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Mamoun et al. (US 10251423) in view Qiu (US 2017/0196273).
As per claims 10-13: Mamoun discloses the vaporization device 100, and the 1st and 2nd temperature sensors. However, Mamoun does not explicitly disclose wherein the first and the second temperature sensors decrease resistance as temperature rises; and wherein the first and the second temperature sensors increase resistance as temperature rises; and wherein the first and the second temperature sensors are NTC/PTC thermistors.
Qiu discloses two or more heating members 233 and the same temperature sensors 234 can be a negative temperature coefficient (NTC) thermistor (see Para. [0124]) in order to protect circuits of electrical and electronic devices against inrush currents easily and effectively within a wide range of temperatures; and can be a PTC thermistor also (see Para. [0085; 0118]) in order to have the resistance increasingly significantly with temperature and PTC thermistors are commonly used to protect the current limiting in devices. Furthermore, using NTC thermistors would have when the temperature increases, resistance decreases. Conversely, when temperature decreases, resistance increases and when temperature increases, the resistance increases, and when temperature decreases, resistance decreases. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporization device taught by Mamoun such that wherein the first and the second temperature sensors decrease resistance as temperature rises; and wherein the first and the second temperature sensors increase resistance as temperature rises; and wherein the first and the second temperature sensors are NTC/PTC thermistors to further provide a wide range of temperatures and using thermistor sensors would have higher sensitivity allows them to work well over a small temperature range, more sensitive than other sensors, low cost and cheap to replace also. 

	As per claim 16: Mamoun discloses the vaporization device 100, and the 1st and 2nd temperature sensors (see Col. 49, line 1-7; and 49-52). However, Mamoun does not explicitly disclose the 1st and 2nd temperature sensors are wired through the 1st and 2nd electric contact.
	Although, Mamoun silent on the connection of the temperature sensors. However, a person having ordinary skill in the art would know that in order for the temperature sensors to perform its duty or to get the electricity it has to connect to one of the electrical contacts in order to draw electricity from the power supply and to have the temperature sensor function as needed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporization device taught by Mamoun such that the 1st and 2nd temperature sensors are wired through the 1st and 2nd electric contact as taught by the instant invention to further provide its function as a temperature sensor by connecting to one of the electrical contacts that draws the electricity from the power supply to function as needed.

As per claim 17: Mamoun discloses the vaporization device 100, and the temperature sensors. However, Mamoun does not explicitly disclose wherein the temperature sensors are configured to obtain temperature information of the first heating apparatus and the second heating apparatus, the temperature information is fed into the microcontroller and the microcontroller is configured to process the temperature information as a voltage reading.
	Qiu discloses wherein the temperature sensors 134 are configured to obtain temperature information of the first heating apparatus and the second heating apparatus 133, the temperature information is fed into the microcontroller 14 and the microcontroller is configured to process the temperature information as a voltage reading (as shown in figs. 6-7; Para. [0020]) in order to provide the reading of temperature range to the processor which could give out the voltage reading for the device to control the temperature within.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaporization device taught by Mamoun such that the temperature sensors are configured to obtain temperature information of the first heating apparatus and the second heating apparatus, the temperature information is fed into the microcontroller and the microcontroller is configured to process the temperature information as a voltage reading as taught by Qiu to provide the vaporization device with the voltage reading from the processor/control device which could control the temperature of the heater within the device.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831